Citation Nr: 0939738	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-27 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
active service, from March 1943 until November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The appellant also raised claims for widow pension and burial 
benefits, as indicated by an April 2006 statement.  The 
appellant was granted burial benefits, as indicated in a July 
2006 letter.  The appellant was also granted aid and 
attendance, by the August 2006 rating decision.  


FINDINGS OF FACT

1. At the time of his death, the Veteran was service-
connected for hearing loss, with a 70 percent disability 
rating; post-traumatic stress disorder (PTSD), with a 50 
percent disability rating; and tinnitus, with a 10 percent 
disability rating.  

2.  Entitlement to individual unemployability was granted 
from July 27, 2004.

3. The death certificate reported the Veteran's date of death 
as March [redacted], 2006 and noted that the immediate cause of death 
was arteriosclerotic heart disease, with significant 
conditions contributing to death, but not resulting in the 
underlying cause, being insulin dependent diabetes mellitus.  

4. There is no competent evidence indicating that a 
disability of service origin caused the Veteran's death.


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease and insulin dependent 
diabetes mellitus were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2008).  

2. A disability of service origin did not cause or contribute 
substantially or materially to cause of death. 38 U.S.C.A. §§ 
1310, 5013(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.312 (2008).

3.  The criteria for entitlement to benefits under 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In regards to the claim for 38 U.S.C.A. § 1318 benefits, the 
VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
However, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

As discussed below, the appellant's claim is being denied by 
the Board because the Veteran did not have a disability that 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding his death.  The claim is 
therefore being denied based on the law.  Whatever facts are 
necessary to adjudicate the claim are contained in the claims 
folder.  Thus, notice or assistance to the appellant with 
respect to this issue would be fruitless.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  The May 2006 notice letter provided an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected, as required under Hupp.  
Although the appellant was not informed of the Veteran's 
service-connected disabilities at that time, the appellant 
has demonstrated actual knowledge of the Veteran having been 
service-connected for PTSD, as indicated by her June 2006 
contention that her husband was service-connected for PTSD 
and that stress has been linked to the condition that caused 
his death.  Although the appellant was not informed that the 
Veteran was also service-connected for bilateral hearing loss 
and tinnitus, they were static conditions.  Additionally, the 
August 2009 Written Brief Presentation indicated that the 
representative had actual knowledge of the fact that the 
Veteran had been service-connected for hearing loss and 
tinnitus at the time of his death.

Here, the general VCAA duty to notify was satisfied by way of 
the May 2006 letter sent to the appellant that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence. It 
also included information outlined in Hupp, including that a 
DIC claim would be supported with evidence showing that the 
Veteran had died in service or medical evidence showing that 
the Veteran's service-connected disabilities caused or 
contributed to his death; as well as, that DIC could be 
granted if the Veteran had been rated continuously disabled 
due to his service-connected disabilities for at least 10 
years prior to his death.  She was also informed that service 
connection for cause of death required showing that the cause 
of his death had its onset in service or was permanently 
aggravated by service.  The letter also informed her that VA 
would seek to provide federal records and that it was her 
responsibility to support her claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, in March 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Although the notice provided addressing the rating criteria 
and effective date provisions were not provided until March 
2007, the claims were subsequently readjudicated in an August 
2007 Statement of the Case.  Thus any timing error was cured 
by the readjudication of the claims.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
appellant submitted the Veteran's death certificate, which 
indicated that he died in his home.  Significantly, neither 
the appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  There is no duty on the 
part of VA to provide a medical opinion for the cause of 
death claim, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the appellant has been advised of the need 
to submit competent medical evidence indicating that the 
Veteran's service-connected disorders were linked to his 
cause of death.  The appellant has not done so, and no 
evidence thus supportive has otherwise been obtained. Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent medical evidence to suggest that 
the disabilities caused the appellant's death.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Cause of Death Claim

According to the record, at the time of his death, the 
Veteran was service-connected for PTSD, hearing loss and 
tinnitus.  The Veteran's death certificate noted that the 
Veteran died on March [redacted], 2006; the immediate cause was 
arteriosclerotic heart disease, with the other significant 
condition contributing to his death being insulin dependent 
diabetes mellitus.  The appellant essentially claims that the 
Veteran's PTSD caused the Veteran stress, which led to his 
heart condition.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a Veteran will be considered to have been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

A July 2000 VA annual physical examination found the Veteran 
to have diabetes mellitus and hypertension.  VA outpatient 
treatment records generally indicated that the Veteran was 
treated for those disorders; however, no medical opinions as 
to the etiology of those disorders were ever provided.  

As previously stated, the Veteran's death certificate noted 
that the Veteran died on March [redacted], 2006; the immediate cause 
was arteriosclerotic heart disease, with the other 
significant condition contributing to his death being insulin 
dependent diabetes mellitus.  The examiner found the death to 
be natural and no autopsy was performed.  No medical opinions 
as to the etiology of his arteriosclerotic heart disease or 
insulin dependent diabetes mellitus are of record.  

The Board finds that service connection for the cause of the 
Veteran's death has not been established.  The stated cause 
of the Veteran's death is arteriosclerotic heart disease and 
insulin dependent diabetes mellitus.  The first medical 
evidence of record of either disorder is from decades 
following his discharge from service.  Indeed, in his July 
2001 pension claim, the Veteran, through his daughter, 
reported that those disorders did not begin until April 1987, 
several decades following the Veteran's discharge from 
service.  Thus, direct service connection for the cause of 
his death cannot be awarded. 

The appellant failed to support her claim by not providing 
medical evidence demonstrating a nexus between the Veteran's 
PTSD and his arteriosclerotic heart disease or insulin 
dependent diabetes mellitus.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA, 38 U.S.C.A. § 5107(a).  The 
appellant was clearly advised of the need to submit medical 
evidence of a relationship between the causes of death and 
either the Veteran's service or his service-connected 
disabilities.  

The only evidence provided as to the claim is the appellant's 
belief that her husband's death was due to his service-
connected PTSD.  Although she can provide testimony as to her 
own experiences and observations, the factual question of if 
the Veteran's death is related to his PTSD is a medical 
question, requiring a medical expert.  The appellant is not 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159.  She does not 
have the requisite special medical knowledge necessary for 
such opinion evidence.  "Competent medical evidence" is 
evidence that is provided by a person qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth and has been unable to identify a basis 
upon which the appellant's claim may be granted. There is no 
objective medical evidence of record, supported by a complete 
rationale and medical evidence, that would support the 
appellant's claim that the Veteran's death was caused by or 
was otherwise etiologically related to his service.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The appellant's claim for service 
connection for cause of death is denied. 

38 U.S.C.A. § 1318 Claim

A June 2005 rating decision granted the Veteran TDIU, from 
July 27, 2004.

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the Veteran's death is service-connected, even 
though the Veteran died of non-service-connected causes, if 
the Veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999.  See 38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.

In National Organization of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) the 
United Sates Court of Appeals for the Federal Circuit held 
that VA could properly construe the "entitled to receive" 
language of 38 U.S.C. § 1318 to bar the filing of new claims, 
i.e., "hypothetical entitlement" claims, in which no claim 
was filed during the Veteran's lifetime or where a claim had 
been denied and was not subject to reopening.

As noted above, entitlement to DIC under 38 U.S.C. § 1318 may 
be established if the Veteran was rated by VA as totally 
disabled for a continuous period of at least ten years 
immediately preceding death. Concerning other possible bases 
for assigning DIC under 38 U.S.C. § 1318, the Veteran was not 
a POW, and the appellant does not so contend. In addition, 
the Veteran had been separated from service for many decades 
at the time of his death.

In this case, the Veteran was not rated as being totally 
disabled for a continuous period of at least ten years 
immediately preceding death.  Rather, he was granted 100 
percent disability effective July 27, 2004 and he died less 
than a year and a half later.  Accordingly, the pertinent 
requirement of law has not been met.

The Board must also address the question of whether the 
Veteran was "entitled to receive" compensation for a service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case (because the other subsections of the regulation involve 
other circumstances inapplicable here such as the withholding 
or waiver of payment), "entitled to receive" means that, at 
the time of death, the Veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because the Veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error 
committed by VA in a decision on a claim filed during the 
Veteran's lifetime.  See 38 C.F.R. § 3.22(b)(3).  As the 
appellant has made no argument that any VA rating decision 
was clearly and unmistakably erroneous, 38 C.F.R. § 
3.22(b)(1) is not relevant to the appellant's case.

Accordingly, the claim for DIC benefits under the provisions 
of 38 U.S.C. § 1318 is denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law).



ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


